       Case 1:20-cv-01443-GSA Document 10 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   LINDA GABALDON,                                 1:20-cv-01443-GSA (PC)
12                       Plaintiff,
                                                     ORDER DISREGARDING MOTION TO
13          v.                                       PROCEED IN FORMA PAUPERIS
                                                     AS MOOT
14   J. BROWN, et al.,
                                                     (Document# 9)
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
18   action pursuant to 42 U.S.C. Section 1983.
19          On November 12, 2020, plaintiff filed an application to proceed in forma pauperis. Due
20   to the fact that the court granted plaintiff’s previous application to proceed in forma pauperis in
21   the present case on October 21, 2020, IT IS HEREBY ORDERED THAT plaintiff’s application
22   of November 12, 2020, is DISREGARDED AS MOOT.
23
     IT IS SO ORDERED.
24

25      Dated:     November 19, 2020                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                       1
